 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2: 07-cr-96-KJM-EFB P
12                        Respondent,
13            v.                                         ORDER
14    MARK C. ANDERSON,
15                        Movant.
16

17                  On September 26, 2019, the court ordered that the findings and recommendations

18   of the magistrate judge filed January 29, 2019 be adopted in full; that movant’s motion to vacate,

19   correct, or set aside his sentence pursuant to 28 U.S.C. § 2255 is denied; that the companion civil

20   case, No. 2:16-cv-2409-KJM-EFB be closed, and that the Clerk enter judgment accordingly. ECF

21   No. 270.

22                  The court must issue or deny a certificate of appealability when it enters a final

23   order adverse to the applicant in a § 2255 case. 28 U.S.C. § 2253(c); Rules Governing § 2255

24   Proceedings, Rule 11, 28 U.S.C.A. foll. § 2255. The court may only issue a certificate of

25   appealability if the applicant has made a substantial showing of the denial of a constitutional

26   right. 28 U.S.C. § 2253(c)(2). A prisoner makes a substantial showing of the denial of a

27   constitutional right by showing that reasonable jurists would find it debatable whether the petition

28   states a valid claim of the denial of a constitutional right, and that reasonable jurists would find it
                                                         1
 1   debatable whether the district court was correct in its procedural ruling. Gonzalez v. Thaler, 565
 2   U.S. 134, 140 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).
 3                   The magistrate judge treated movant’s claims at length in the findings and
 4   recommendations adopted by this court. Order & Findings & Recommendations, ECF No. 262.
 5   The magistrate judge first disposed of claims relating to the sufficiency of the evidence,
 6   dismissing them as not cognizable in a § 2255 motion. Id. at 6-7 (citing United States v. Berry,
 7   624 F.3d 1031, 1038 (9th Cir. 2010); and Barkan v. United States, 362 F.2d 158, 160 (7th Cir.
 8   1966)).
 9                   The magistrate judge next found all of movant’s non-ineffective assistance of
10   counsel claims were barred by a valid waiver in his plea agreement. Order at 8-10. He also
11   found that all ineffective assistance claims not raised on direct appeal were procedurally
12   defaulted, leaving only two ineffective assistance claims that were rejected by the Ninth Circuit.
13   Id. at 13. In an abundance of caution, the magistrate judge nonetheless addressed the remaining
14   ineffective assistance claims, finding them meritless in themselves. Id. at 13-19.
15                   The magistrate judge’s findings and recommendations were well grounded in both
16   fact and law. Given that movant’s claims were dismissed on multiple grounds, each constituting
17   an independent bar to relief, reasonable jurists would not find it debatable whether the petition
18   states a valid claim of the deprivation of a constitutional right. The court DECLINES to issue a
19   certificate of appealability.
20   DATED: October 22, 2019.
21

22
                                                        UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                       2
